In an action to recover damages for personal injury, defendants Williams and Van Eaton appeal from an order of the Supreme Court, Queens County, made February 5, 1964 after a pretrial conference and hearing, which granted plaintiffs a preference in trial. Order reversed, without costs, and preference vacated, without prejudice to the right of plaintiffs, if so advised, to move for a preference on proper proof. In our opinion, the record before us fails to disclose fully the facts on which the Justice at the pretrial conference and hearing based the exercise of his discretion in granting the preference. In the absence of a statement of the amount of each defendant’s offer of settlement and a showing of the responsibility of each of the defendants with respect to the accident in issue which involved three vehicles, the propriety of the order cannot be properly reviewed (Buonanno v. Cyr, 19 A D 2d 792). Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.